Citation Nr: 0110219	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.  He also asserts that he subsequently served 
in the United States Army Reserve from 1973 to 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which 
denied service connection for a low back disability.  A 
videoconference hearing before the undersigned Board Member 
was held in June 2000.  


REMAND

The veteran claims that service connection for a low back 
disability is warranted.  Specifically, he has maintained 
that his current low back condition existed prior to service 
and was permanently aggravated by active duty, including his 
Reserve service.  After a preliminary review of the claims 
file, the Board determines that additional development is 
warranted.

Service medical records show that on the February 1971 
entrance examination, the veteran reported that he 
previously wore a back brace due to a pulled ligament.  His 
spine and musculoskeletal system were normal on clinical 
examination.  No abnormalities of the spine were noted on 
separation examination in January 1973.  

Private treatment records dated from February 1981 to April 
1990, and from May 1994 to February 1996, reflect that, in 
May 1990, the veteran was treated for back pain after he 
hurt his back pushing a motorcycle that same month.  A May 
1990 myelogram revealed an extra lumbar vertebra, and that 
the veteran had disc herniation at L-5 and L-6.  

VA medical records dated June 1999 to December 1999 show 
that the veteran was treated for worsening low back pain.  
Diagnoses included low back pain, likely disc pathology, 
including possible further herniation versus radiculopathy.  

In July 2000 (during the 30-day abeyance period for 
submitting additional evidence granted during the June 2000 
hearing), the veteran submitted a letter from W. Stanley 
Jennings, M.D., who indicated that he treated the veteran 
during 1969 and 1970 for chronic low back pain.  Dr. 
Jennings stated that the veteran was diagnosed with 
musculoskeletal dysfunction.  The doctor related that he 
prescribed muscle relaxers and advised the veteran to wear a 
back brace for support.  

Thus, the record includes no medical evidence or opinion 
establishing a nexus between any current back disability and 
service, and the RO essentially denied the claim on that 
basis. 

The Board notes, however, that there has been a significant 
change in the law during the pendency of the appeal.  
Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of duty 
imposed by the Veterans Claims Assistance Act, the Board 
finds that additional development of the evidence in this 
case is warranted.  

First, the RO should obtain all outstanding service medical 
records pertaining to the veteran.  While the RO has 
obtained medical records from the veteran's period of active 
duty in the Army from February 1971 to February 1973, it has 
not specifically requested medical records associated with 
his Army Reserve service from 1973 to 1980, even though the 
veteran has claimed that both his active duty and his 
reserves service has aggravated his low back condition.  It 
is essential that available outstanding service medical 
records be obtained prior to adjudication of the claim for 
service connection.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999.  It would also be helpful for the RO to obtain 
service department information delineating all of the 
veteran's service as active duty, active duty for training, 
or inactive duty training.  See 38 U.S.C.A. § 
101(22),(23),(24) (West 1991); 38 C.F.R. § 3.6 (2000) 
(permitting, with respect to the veteran's Army Reserve 
service, service connection only for disability resulting 
from a disease or injury incurred in or aggravated 
coincident with active duty for training, or for disability 
resulting from injury during inactive duty training).  

The RO should also obtain and associate with the claims file 
all outstanding records of pertinent medical treatment, to 
specifically include any records from VA medical facilities.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Thereafter, the RO should arrange for the veteran to undergo 
VA examination to obtain a medical opinion, based on 
examination of the veteran and review of the claims file, as 
to whether there is a medical relationship between any 
current low back disability and the veteran's active military 
service.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

The RO should also undertake any other indicated notification 
and/or development action.  

Accordingly, this issue is hereby REMANDED to the RO for the 
following action:  

1.  The RO should contact all appropriate 
sources (to include the National 
Personnel Records Center, the Army 
Reserve Personnel Center, and the 
veteran's army reserve unit), to obtain 
the following:  (1) verification of all 
of the veteran's periods of military 
service, with specific dates delineating 
all periods of active duty, active duty 
for training, and inactive duty training; 
and (2) complete copies of all service 
medical and personnel records from 
service in the Army Reserve.  All 
responses from each contacted entity, as 
well as all records obtained, should be 
associated with the veteran's claims 
file.  

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file all of the veteran's outstanding 
pertinent medical records, to 
specifically include records from any VA 
medical facilities, as well as records 
from any other source(s) or 
facility(ies) identified by the veteran.  

3.  After all records received pursuant 
to the above-requested development are 
added to the claims file, the veteran 
should undergo a VA orthopedic 
examination to determine the nature and 
etiology of his current low back 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the physician designated to examine the 
veteran.  All indicated tests and 
studies should be accomplished, and all 
clinical findings reported in detail.  
Based on examination of the veteran, 
review of his pertinent documented 
history (to include that noted herein), 
and consideration of sound medical 
principles, the examiner should provide 
a medical opinion as to whether any 
current low back disability is at least 
as likely as not a result of disease or 
injury during military service.  In 
rendering this opinion, the examiner 
should specifically address, with 
respect to each diagnosed back 
disability, 1) whether the disability 
originated in service; if not 2) whether 
a low back disability pre-existed 
service; if so 3) whether the pre-
existing disability underwent a 
permanent increase in severity during 
service; and, if so 4) whether the 
current disability is a result of the 
in-service aggravation of the pre-
existing low back disability.  The 
physician should also address the 
significance, if any, of the veteran's 
May 1990 back injury after pushing a 
motorcycle.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached (to include reference to 
specific evidence of record), should be 
set forth in a typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5.  After completion of all requested 
development, and any other indicated 
development/notification action, the RO 
should adjudicate the claim for service 
connection for a low back disorder in 
light of all pertinent evidence and 
legal authority, to include that cited 
to herein.  The RO must provide full 
reasons and bases for its 
determinations.

6.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case, and given the opportunity 
to respond, before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


